Citation Nr: 1400986	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin rash due to Agent Orange exposure.  

Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Anna Forbes-Towns, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issues of entitlement to service connection for skin rash due to Agent Orange exposure and bilateral foot condition, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  Denial of service connection for a skin rash was confirmed in a July 2004 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for skin rash due to Agent Orange exposure.

3.  Service connection for a bilateral foot disability was originally denied in a July 2004 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

4.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for bilateral foot disability.


CONCLUSIONS OF LAW

1. The July 2004 denial of the service connection claim for a skin disorder is final; new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 2013).

2..The July 2004 denial of the service connection claim for bilateral foot disability is final; new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Board's decision herein to reopen the previously denied service connection claims for skin rash and bilateral foot condition is completely favorable. As such, no further action is required to comply with such provisions in this regard.

II. Analysis

In this case, the Veteran's claim for entitlement to service condition for a skin rash was initially denied in a November 1984 rating decision.  A July 2004 rating action confirmed that denial.  Additionally, the Veteran's claim for entitlement to service connection for bilateral foot condition was denied in the July 2004 rating decision.  The Veteran was notified of these denials in a notice letter dated July 2004 and he did not appeal.  The July 2004 rating decision, therefore, became final.

The Veteran sought to reopen his claims in November 2009.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Here, the last final denial of the Veteran's claims was based on a finding that the evidence did not demonstrate a chronic disability as a result of service.  Evidence received since the last final denial includes a statement from the Veteran's brother reflecting that he observed a rash around the Veteran's neck when he returned from service, and that the Veteran stated that it started when he was in Vietnam.  He also stated that the rash would "move" to different parts of the Veteran's body, including the lower body and feet.  He noted that 7 years ago, the rash caused a severe infection in the Veteran's feet.

With consideration of the low threshold as described in Shade, and presuming the lay testimony to be credible for the purposes of reopening, this evidence is new and material.  The Veteran's brother is competent to testify as to the existence of observable symptomatology of a skin rash, and such testimony may be sufficient to establish a chronicity.  Moreover, this evidence triggers VA's duty to provide the Veteran with a VA examination to determine the etiology of his skin condition.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, new and material has been received, and the claim must be reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.


ORDER

New and material evidence having been received, the service connection claim for skin rash due to Agent Orange exposure is reopened. 

New and material evidence having been received, the service connection claim for bilateral foot disability is reopened. 


REMAND

As indicated above, the Board has reopened the Veteran's claims for entitlement to service connection for a skin rash due to Agent Orange exposure and a bilateral foot condition.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013). 

The Veteran was last provided with a VA examination in October 1984.  The Veteran complained of a migratory rash from 1967 to the present.  Upon inspection of the skin, the examiner noted there was no current rash; diagnoses included a history of rash.  The feet were reportedly normal.  A podiatry note from December 2008 indicates a callous and maceration between the Veteran's toes.  VA medical records from September 2010 note active problems with dermatitis, corns and callosities, cellulitis and abscess of toe, and dermatophytosis of foot.  The Veteran was also seen in March 2011 with complaints of a rash in between the toes of both feet. 

The Board finds that the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3rd 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's VA treatment records for any skin disability or foot problem, dated September 2011 to the present and associate them with the claims file.

2. The Veteran should be scheduled for VA dermatology and podiatry examinations to ascertain the nature and etiology of any skin rash and/or foot disorder.  The claims folder, to include all service treatment records, post-service treatment records, and lay statements should be reviewed in conjunction with the examination. 

For any skin rash and/or foot disability present (or present at any time since the Veteran filed his claim in November 2009), the examiner should indicate whether it at least as likely as not (50 percent probability or greater) had its clinical onset or is otherwise related to his military service, to include his presumed exposure to Agent Orange.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  In the examiner's report, the examiner must specifically discuss the Veteran's contentions and his statements concerning the chronicity of symptoms he has experienced since service.

3. After completion of the above, the RO should review the expanded record, and readjudicate the issues of entitlement to service connection for a skin rash due to Agent Orange exposure and a bilateral foot condition.  If the claim remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


